Case 0:21-cr-60067-AHS Document 44 Entered on FLSD Docket 08/17/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:21-cr-60067-AHS

  UNITED STATES OF AMERICA
                  Plaintiff,
  v.
  PAUL NICHOLAS MILLER,
                  Defendant.
  _________________________________/


        NOTICE OF FILING IN SUPPORT OF DEFENDANTS MOTION FOR DOWNWARD
                                    VARIANCE
       UNDERSIGNED COUNSEL hereby files these additional letters from the Defendant’s

  mother and brother in support of his objections of the PSR and Motion to Downward Variance

  (Attached hereto as Exhibit A).

                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was sent e-service to all

  parties via e-service on August 17, 2021.



                                                        Respectfully submitted,
                                                        Michael B. Cohen, Esq.
                                                        Michael B. Cohen, Esq.
                                                        Florida Bar No: 210196
                                                        6400 North Andrews Ave., Ste 505
                                                        Fort Lauderdale, Florida 33309
                                                        Ph (954) 928-0059
                                                        Email: mcohenlaw@aol.com




                                                    1
Case 0:21-cr-60067-AHS Document 44 Entered on FLSD Docket 08/17/2021 Page 2 of 4




                   EXHIBIT A
Case 0:21-cr-60067-AHS Document 44 Entered on FLSD Docket 08/17/2021 Page 3 of 4
Case 0:21-cr-60067-AHS Document 44 Entered on FLSD Docket 08/17/2021 Page 4 of 4
